ALD-119                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-4491
                                      ___________

                         CLARENCE J. ROBINSON, Appellant

                                            v.

                            WARDEN B. A. BLEDSOE
                      ____________________________________

                    On Appeal from the United States District Court
                        For the Middle District of Pennsylvania
                            (D.C. Civil No. 3-11-cv-01203)
                     District Judge: Honorable A. Richard Caputo
                     ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 24, 2012
               Before: SLOVITER, FISHER AND WEIS, Circuit Judges
                           (Opinion filed: March 13, 2012)
                                      _________

                                       OPINION
                                       _________

PER CURIAM.

      Clarence Robinson, proceeding pro se, appeals the District Court’s dismissal of his

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. For the reasons that

follow, we will summarily affirm the judgment of the District Court.

      In 1996, Robinson was convicted in the United States District Court for the

District of Nebraska for conspiracy to distribute cocaine base. He appealed to the Court
of Appeals for the Eighth Circuit, and both his conviction and sentence were affirmed.

United States v. Robinson, 110 F.3d 1320 (8th Cir. 1997). In 1998, Robinson filed a

motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. The

District Court denied his motion, and the Eighth Circuit affirmed once more. United

States v. Robinson, 301 F.3d 923 (8th Cir. 2002). Since that time, Robinson has sought

habeas relief via numerous § 2255 motions, petitions pursuant to 28 U.S.C. § 2241, and

applications to the Eighth Circuit to file a second or successive § 2255 motion. Each was

denied or dismissed.

       In June 2011, Robinson filed the instant § 2241 petition in the United States

District Court for the Middle District of Pennsylvania, arguing that his sentence was

enhanced by a prior conviction that did not occur—a claim he concedes has been raised

and rejected in his earlier habeas actions. The District Court construed his petition as a

second or successive § 2255 motion, and dismissed his petition for lack of jurisdiction.

See Application of Galante, 437 F.2d 1164, 1165 (3d Cir. 1971). Robinson appealed. 1

       A motion pursuant to 28 U.S.C. § 2255 is the primary means to collaterally

challenge a federal conviction or sentence. See In re Dorsainvil, 119 F.3d 245, 249 (3d

Cir. 1997). A federal prisoner can seek relief from an unconstitutional sentence or

conviction under § 2241 if the remedy provided by § 2255 is inadequate or ineffective to

test the legality of his detention. 28 U.S.C. § 2255; Cradle v. United States ex rel. Miner,

   1
    We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253. Our review of the
   District Court's legal conclusions is plenary. See Rios v. Wiley, 201 F.3d 257, 262 (3d
   Cir. 2000).
                                             2
290 F.3d 536, 538 (3d Cir. 2002). We have held that § 2255 is inadequate or ineffective

where an intervening change in substantive law has potentially made the conduct for

which the petitioner was convicted non-criminal. Dorsainvil, 119 F.3d at 248. Robinson

makes no allegation that he is actually innocent of the crime for which he was convicted;

rather he asserts only that his sentence was improperly calculated. The Dorsainvil

exception is inapplicable to such a claim, and relief under § 2241 is therefore unavailable.

See Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002). His claims should

therefore have been raised via a § 2255 motion in the District of Nebraska, his court of

conviction, and not in the Middle District of Pennsylvania. 2 See Galante, 437 F.2d at

1165; 28 U.S.C. § 2255. Accordingly, the District Court correctly dismissed the petition

for lack of jurisdiction.

       Robinson’s appeal presents no substantial question, and we will summarily affirm

the judgment of the District Court. See 3d Cir. LAR 27.4 & I.O.P. 10.6.




   2
    Robinson may not file a second or successive § 2255 motion without leave from the
   Court of Appeals for the Eighth Circuit. 28 U.S.C. § 2255(h). His present arguments
   have already been raised in his various prior motions, and were rejected.
   Accordingly, construing Robinson’s petition as one for leave to file a second or
   successive § 2255 motion and transferring it to that Court would not be in the interest
   of justice. 28 U.S.C. § 1631.
                                            3